 609315 NLRB No. 82FORD MOTOR CO.1The Respondent has excepted to some of the judge's credibilityresolutions. The Board's established policy is not to overrule an ad-
ministrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2In adopting the judge's finding that the Respondent's no-distribution/no-solicitation rule was overly broad, we place no reli-
ance on her citation to Soltech, Inc., 306 NLRB 269 (1992), whichdealt with distribution of literature. Instead, we rely on BrunswickCorp., 282 NLRB 794 (1987), in finding that the Respondent maynot preclude the protected activity of union solicitation in working
areas during nonworking time. We also stress that, in addition to the
factors the judge relied on, the Respondent's unlawful no-
distribution/no-solicitation rule constitutes a basis for setting aside
the election in Case 7±RC±19940 because the rule impinged on the
unit employees' ability to communicate on matters relating to the or-
ganizing campaign.We also adopt the judge's finding that the Respondent did not actunlawfully in converting some of its supplemental employees to full-
time status during the election campaign. This finding is supported
by uncontroverted testimony by Ronald Bowersock, the Respond-
ent's engine laboratories manager, that the Respondent began the
conversion process in June 1992, which was over a month before
the organizing campaign started later that summer. Thus, we do not
find that the Respondent initiated this change in employment condi-
tions in order to dissipate support for the Union. We disregard, how-
ever, the judge's finding that the filing of the representation petition
on November 23, 1992, was the critical date for considering this
issue. In the context of an unfair labor practice case, the Board ex-
amines whether the respondent's conduct interfered with employees'
organizational rights without regard to whether the union had ob-
tained the requisite showing of interest to file a representation peti-
tion.Finally, in adopting the judge's finding that the Respondent vio-lated Sec. 8(a)(1) of the Act by verbally warning employee RobertBrace about taking a lengthy lunchbreak, we rely on Brace's creditedtestimony that his immediate supervisor, Stan Harrison, told himafter the incident that ``it is only chicken shit and all this stuff will
stop after the union stuff stops.'' We note that, contrary to the
judge's findings, the Respondent gave two other employees similar
warnings before bringing this matter to Brace's attention and that thetwo supervisors who did so had direct authority over Brace at the
time because they were substituting for Harrison. Nevertheless, we
find that correction of the judge's misstatements does not affect our
ultimate finding of a violation here because Harrison's statement ef-
fectively admits that the warning was attributable to the ongoing
union activity.Ford Motor Company and International Union,United Automobile, Aerospace and Agricul-
tural Implement Workers of America (UAW),
AFL±CIO. Cases 7±CA±34191 and 7±RC±19940November 16, 1994DECISION, ORDER, AND DIRECTION OFSECOND ELECTONBYCHAIRMANGOULDAND
MEMBERSDEVANEYANDCOHENOn March 23, 1994, Administrative Law JudgeArline Pacht issued the attached decision. The Union
filed an exception and supporting brief, and the Re-
spondent filed cross-exceptions, a supporting brief, and
an answering brief to the Union's exception.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Ford Motor Company,
Dearborn, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.ITISFURTHERORDERED
that the election held Janu-ary 22, 1993, in Case 7±RC±19940, is set aside and
that this case is severed and remanded to the Regional
Director for Region 7 for the purpose of conducting a
new election.[Direction of Second Election omitted from publica-tion.]John Ciaramitaro, Esq., for the General Counsel.Nancy Schott, Esq., of Dearborn, Michigan, for the Respond-ent.Betsey A. Engel, Esq., of Detroit, Michigan, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEARLINEPACHT, Administrative Law Judge. Pursuant to apetition filed on November 23, 1992, by the International
Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America (UAW), AFL±CIO (the Union
or UAW) a secret-ballot election was conducted among the
employees at Respondent Ford Motor Company's
Dynomometer facility on January 22, 1993. On January 29,
1993, the Union filed objections to conduct affecting the re-
sults of the election, and on February 4, 1993, charged Fordwith committing various unfair labor practices in violation of
the National Labor Relations Act (the Act). Thereafter, on
March 31, 1993, a report on objections and order consolidat-
ing complaint and objections issued on March 31, 1993, al-
leging that the Respondent, Ford Motor Company, committed
multiple violations of Section 8(a)(1) and (3) of the Act. The
Respondent filed a timely answer on April 8, 1993.A hearing in this matter was held before me in Detroit,Michigan, on October 20 and 21, 1993, at which time the
parties had full opportunity to examine and cross-examine
witnesses, present real proof, and argue orally. During the
hearing, the UAW withdrew Objection 5, the only one for
which there was no parallel unfair labor practice. 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Documents introduced into evidence by the counsel for the Gen-eral Counsel (General Counsel) will be cited as G.C. Exh. followed
by the appropriate page number; references to the Respondent's ex-
hibits will be cited as R. Exh., while the Charging Party's exhibits
will be designated C.P. Exh. References to the transcript will be de-
noted Tr.2Unless otherwise noted, all events took place in 1992.3The General Counsel submits that Respondent's ruleimpermissibly requires employees to secure supervisory consent be-
fore soliciting or distributing literature. A careful reading of the
rule's second sentence, however, cures this problem, making it clear
that such consent is not a prerequisite where union material is con-
cerned.On the basis of the entire record,1posttrial briefs submit-ted by the General Counsel and the Respondent, and on my
observation of the witnesses' demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONALFINDINGS
Respondent, a corporation with an office and place ofbusiness in Dearborn, Michigan, has maintained facilities in
various States, where it is engaged in the manufacture and
sale of automobiles, trucks, and related projects. At its Dyna-
mometer building located in Dearborn, Michigan (the Dyno
facility), the only site involved in this proceeding, engines,
engine-transmission combinations, and engine components
are tested for durability, compliance with emission standards,
and other criteria.During the year ending December 31, 1992, in the courseand conduct of its business described above, Respondent de-
rived gross revenues in excess of $500,000. During the same
period, Respondent sold and shipped from its Michigan fa-
cilities products, goods, and materials valued in excess of
$50,000 directly to points located outside the State of Michi-
gan. The complaint alleges, Respondent admits, and I find
that the Ford Motor Company is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.At all material times, the Charging Party has been a labororganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The unlawful conduct about which the UAW complains al-legedly occurred during its campaign to organize the employ-
ees of Respondent's Dyno facility. The pleadings pose the
following questions:(1) Whether Respondent maintained an overly broad no-solicitation rule and enforced it in a disparate manner.(2) Whether Respondent's supervisors unlawfully threat-ened employees with a loss of benefits in the event the
Union prevailed.(3) Whether Respondent's supervisors discriminatorily har-assed an employee about the length of his lunchbreak be-
cause he was a union activist.(4) Whether Respondent converted supplementary employ-ees to permanent status to influence them to withhold sup-
port for the Union.A. Respondent's No-Solicitation/No-Distribution Rule1. The factsThe Union began its representation drive in the summer of1992.2During the campaign, a number of the 329 employeesin the petitioned-for unit openly discussed the Union and
wore hats, buttons, and other paraphernalia demonstrating
their prounion or antiunion stance. Literature both advocatingand opposing the Union was widely distributed and postedon various bulletin boards. The campaign culminated in an
election on January 22, 1993, which the UAW lost by a vote
of 127 to 186.The General Counsel contends that the no-solicitation rulein effect at the Dyno plant for many years is overly broad
and was enforced in a selective and disparate manner during
the UAW organizing campaign. The rule provides, in perti-
nent part that:No employee of the Ford Motor Company may distrib-ute literature or solicit on Company property for any
purpose without the permission of his or her supervisor
or department manager. An employee, however, need
not obtain permission in order, during the non-working
time (including break periods and meal time) of both
the soliciting employee and the employee being solic-
ited, to engage in solicitation that is legally protected
in non-working areas with respect to union membership
or support or to distribute literature that is legally pro-
tected in non-working areas with respect to union mem-
bership or support. Permission to solicit for expressions
of friendship and good will for a fellow employee who
is retiring, ill or bereaved is the type of permission that
supervisors or department managers are authorized to
grant. [G.C. Exh. 11.]2. The rule was overly broadAs a general rule, an employer may not prohibit solicita-tion by employees during their nonworking time, nor pro-
scribe the distribution of union literature on nonworking time
in nonworking areas. On applying these standards to the Re-
spondent's rule, it is clear that it imposes limitations which
are both overly broad and ambiguous.It is axiomatic that an employer may proscribe solicitationonly during the employees' working time. Distribution of
union literature poses different problems and therefore may
be limited to nonworking hours and nonworking areas of afacility. Under these standards, the rule in place at the Dyno
plant suffers from several defects. First, the rule appro-
priately provides that employees may engage in union solici-
tation during their nonworking time. However, the rule goes
furtherÐit also confines such solicitation to nonworking
areas. This is presumptively unlawful.3See Soltech, Inc., 306NLRB 269 (1992).Further, the rule requires that employees may engage insolicitation and distribution only as to matters that are ``le-
gally protected.'' Employees should not be put to the risk of
knowing what is or is not legally protected. This phrase is
unnecessarily ambiguous and, therefore, could restrain em-
ployees in the exercise of Section 7 rights. See WestinghouseElectric Corp., 240 NLRB 905 (1979), affd. 612 F.2d 1072(8th Cir. 1979). 611FORD MOTOR CO.3. The no-solicitation/no-distribution rule wasdisparately enforcedRespondent's no-solicitation/no-distribution rule was notonly unlawful on its face, on several occasions, it also was
enforced in a discriminatory manner. The Government's evi-
dence that this rule was implemented in a disparate manner
rests on the testimony of two employees. Anna Stebbins, for
one, testified that in August, while she was talking with Su-
pervisor Jerry Peck, a passing employee made a disparaging
remark about the Union. According to Stebbins, the comment
led Peck to warn her: ``I don't want you talking about the
fucking union in my wing on company time any more. You
are upsetting my people.'' (Tr. 83.)Peck denied making any such statement. However, he didrecall a different incident which occurred in September when
he observed Stebbins talking to fellow technicians in the hall
outside their work area as they were returning from lunch.
Peck claimed that he did not intrude at that time. Instead, at
the end of the shift, he spoke to Stebbins privately at her sta-
tion and cautioned her to confine such conversations to non-
work areas such as the picnic table outside the facility, the
lunchroom, or the coffeebreak area. Peck acknowledged that
he did not customarily prevent employees from talking about
nonwork-related matters while at work.It is unnecessary to decide whether Peck used the precisewords attributed to him by Stebbins, for what he admits to
having said is bad enough. By Peck's own admission,
Stebbins was not engaged in prounion conversation during
working time or in a working area. Accordingly, she was in
compliance with Respondent's rule causing Peck's subse-
quent instruction to engage in such speech outside the work-
place to be unlawful. Moreover, since Peck did not prevent
employees from talking about collateral matters while on the
job, he was not entitled to impose a different code of con-
duct on Stebbins without running afoul of the duty to treat
all employees equally. Hence, by insisting that Stebbins re-
frain from talking about the Union while at work, Peck
plainly treated her in a disparate manner.A second employee, Roger Connolly, testified that sometime in September, Supervisor Lee Mondro directed him to
remove a union button from the lapel of his lab coat.
Connolly asked Mondro if he was joking, but in fact, did re-
move the button. He maintained that he did not wear the pin
again until the Union filed an election petitition on Novem-
ber 23.Mondro gave a different slant to this episode. He statedthat he spoke with Connolly about his attendance record on
a number of occasions which began months before the incep-
tion of the union campaign. On one occasion, as he was
passing Connolly in the hall, Mondro, indirectly referring to
Connolly's attendance record, asked facetiously if he didn't
have enough problems without wearing a union button.
Connolly then refastened the botton inside his lab coat lapel
and in a jocular manner, asked Mondro if that looked better.
Mondro further claimed that he observed Connolly wearing
the union button soon after their encounter and that he con-
tinued to do so throughout the organizing campaign. In addi-
tion, a number of Respondent's witnesses testified without
contradiction that many employees wore buttons and other
items throughout the campaign identifying them as union
proponents.With a number of Dyno employees regularly and withoutincident sporting UAW buttons and other paraphernalia, it
makes little sense that Mondro would seriously command
Connolly to remove his. The problem is not that Mondro
violated the Act by directing Connolly to remove the union
button. Rather, the gravamen of the harm is that Mundro im-
plicitly suggested that by merely wearing a union insignia,
Connolly was compounding a problem he already had with
his attendance. Although Mondro may have intended his re-mark to be lighthearted, he implied that wearing a union but-
ton meant trouble to the wearer.By suggesting to employee Roger Connolly that wearinga union button compounded a problem he already had on the
job because of his poor attendance record, Supervisor
Mondro implied that Connolly's overt support of the Union
would not serve him well, and could even affect his employ-
ment status. Remarks like Mondro's, which may be made in
jest, nevertheless convey a veiled threat and violate the Act.B. Unlawful Interference with the Distribution andPosting of Union Literature1. DistributionThe complaint further alleges that the Respondent inter-fered with employees' efforts to distribute and post union
materials. In support of this allegation, employee Robert
Brace testified that during his lunch period, he distributed
union literature to coworkers while they were having lunch
at tables in control rooms outside individual testing cells.
The key question here does not concern what Brace was
doing, but where he was doing it. The parties' positions on
this matter turn on whether certain sections of the facility
were working areas even during the times that employees
took their lunch there.To understand this dispute, it is necessary to describe thelayout of the workplace and the different uses to which the
rooms were put. Respondent's Exhibit 2, a master plan of the
Dyno Lab, shows that the facility had four major wings, each
extending at a right angle from a main corridor the length
of three football fields. Each wing contained a number of en-
closed chambers called testing cells where the tests on engine
parts were conducted. Between every two cells was a ``con-
trol room'' with an interior glass window to permit the em-
ployee-technicians seated at consoles adjacent to the window,
to see into the cell and monitor the tests. In the center of
each control room was a rectangular table where employees
stationed in that area frequently ate lunch. The employees
also could eat in a cafeteria which at the time was in a
windowless basement room of the building. Moreover, the
cafeteria was not open during the late afternoon to evening
shift. There also was a separate place where employees could
get coffee, but it was not outfitted with tables or chairs.It is undisputed that Brace distributed union material dur-ing his lunch period to employees whom he said also were
eating lunch at the tables in the control rooms. The Respond-
ent takes the position that these rooms are working areas re-
gardless of what the employees may be doing. Further, Re-
spondent maintains that even though employees may be on
their lunchbreak, they also may be monitoring ongoing tests.
Thus, Respondent insists that the entire control room is a
working area off limits for solicitation and distribution pur-
poses, whether or not employees are on a lunchbreak. How- 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ever, there is no evidence that the employees were told theycould not take their lunch in the control rooms or that they
could only eat lunch there when they were monitoring tests.Brace testified that on one occasion in late November, Su-pervisor Steven Norris followed him from one control room
to another while he distributed union materials during his
lunch hour. As he continued his rounds, Brace observed Nor-
ris enter the supervisors' office and loudly announce that
Brace, was distributing union literature which ``we had to
stop ... now.'' (Tr. 29.)
While Norris admitted following Brace and entering thesupervisors' office to tell them about what he assumed was
the wrongful distribution of union materials, he denied hav-
ing said anything about stopping him. It is not necessary to
decide exactly what words Norris used; for the point is that
he acknowledged asserting that Brace should not be distribut-
ing union materials in control rooms. Norris apparently as-
sumed that any area which served principally as a workspace
was a working area and that anytime an employee was in
that area, he was on working time within the purview of the
Respondent's no-solicitation/no-distribution rule. In other
words, he made no distinction in the room's purpose when
it was being used by employees as their luncheon area. Al-
though Norris indicated that employees could be running
tests and eating at the same time, he did not state that this
was, in fact, the case, when he observed Brace approaching
them.After Norris left him, Brace moved on to another wing ofthe facility where he passed out material to some employees
who were eating. Brace's supervisor, Stan Harrison, found
him and directed him to his office, where he told him he was
not to distribute union literature. Brace asked to see a written
directive to that effect. A week later Harrison gave him a
written copy of the Company's no-distribution/no-solicitation
rule as well as a memo entitled ``What An Employee May
Do'' which instructed supervisors in pertinent part that:Employees are permitted:To discuss union matters during non-working hours.For this purpose, non-working hours refer to the time
during which the employees are relieved of any respon-
sibility to perform work. A lunch period, rest period or
periods before and after working hours would constitute
non-working hours.To wear union buttons any time.
To attend union meetings during non-working hoursand off Company property. [R. Exh. 1.]Brace stated that following Harrison's admonition, he re-frained from distributing campaign material in the control
rooms, although he continued to do so in other areas of the
facility.On another occasion, Harrison asked Brace to removeunion materials from an exposed position on the table top to
an almost equally exposed position on top of his toolbox.
Brace further testified that some time after receiving the
memo from Harrison, another supervisor, Devriendt, told him
he could not leave union literature in the coffee room. Ac-
cording to Brace, when he told Devriendt that Harrison has
given him a memo which indicated he could leave such ma-
terials there, the supervisor snapped that he didn't care
``what you have from Stan, we were told that's not supposedto be there.'' (Tr. 37.) However, Devriendt left the materialin place. Although Devriendt denies that such an incident oc-
curred, I am inclined to credit Brace's account for he had a
sharp and specific recollection of an encounter one is not
likely to invent or forget.2. Conclusions; improper limitations on lunchtimedistributionThere is no dispute that while he was on his lunchbreak,Robert Brace distributed union literature to fellow employees
who evidently also were on break, since the were at tables
centered in their respective control rooms eating their meals.
The dispute arises because the General Counsel posits that
while the employees were taking their lunchbreak, they were
on nonworking time and temporarily in nonworking space,
whereas the Respondent contends that the control rooms re-
mained worksites regardless of their periodic use as luncheon
areas.A similar situation was presented in Oak Apparel, 218NLRB 701 (1975). In that case, the employer had not des-
ignated a specific place where employees were supposed to
have lunch. As a result, some employees took meals at their
machines, while others continued to work. The Board con-
cluded in Oak Apparel that supervisors who prohibited thedistribution of union literature during the lunch period vio-
lated Section 8(a)(1) because at the time of the distribution,
the work area was being used as a lunchroom.The Oak Apparel precedent is persuasive here. The recordis sufficiently clear that when Supervisor Norris complained
that Brace was distributing union literature to employees in
the control rooms, the employees were not working, for they
were seated at tables in the center of the room rather than
at their monitoring stations. The evidence is even clearer that
Harrison interrupted Brace when he was distributing union
material to coworkers who were eating lunch. As in Oak Ap-parel, supra at 701±702, ``the work area was being usedprincipally as a lunchroom at the time.'' Consequently, Re-
spondent's efforts to restrict Brace's organizational rights
during nonwork time in a nonwork area of the facility unrea-
sonably interfered with the employees' right to self-organiza-
tion in violation of the Act. Id. There is even less question
that Supervisor Devriendt acted improperly in instructing
Brace that he could not leave union literature in a coffee
room, which was evidently a nonworking space.3. Respondent's posting practices were discriminatoryConsiderable contradictory evidence was adduced regard-ing the appropriate use of 11 bulletin boards in the facility.
The Respondent produced a diagram and had witnesses de-
scribe the location of each such board. However, conflicting
testimony was offered about the uses of the various boards;
that is, whether they were used exclusively for Respondent's
business purposes or were available for employee postings,
including information both positive and negative about the
Union. The manner and extent to which management notified
the workers about limitations on the use of ``Company''
boards also left much to be desired. Based on a synthesis of
testimony from all the witnesses who addressed this question,
I conclude that Respondent had no formal, written policy,
that prior to the union campaign, the postings on various bul-
letin boards was a matter of custom, and that only after the 613FORD MOTOR CO.Union began its organizational drive, did several supervisorsorally advise employees on their shifts that 7 of the 11
boards were dedicated to the Company's use.It is undisputed that no written policy was in place defin-ing the various boards' purposes. Further, while a few bul-
letin boards had signs affixed to them specifying that they
were for ``employee involvement,'' nothing else indicated
which ones were available or off-limits for employee post-
ings prior to the onset of the Union's campaign. Instead, var-
ious supervisors testified that they gave oral notice to em-
ployees in their units sometime in mid-November as to ap-
propriate bulletin board use. Notwithstanding their verbal in-
structions, prounion and antiunion literature continued to ap-
pear on bulletin boards, which supervisors removed on the
grounds that the boards involved were dedicated to company
purposes.For example, Brace testified that just before the Christmasbreak, he observed Supervisors Tom Matson and Harrison re-
move union literature from what he had assumed was a com-
munity bulletin board, and then throw it away in the pres-
ence of small groups of employees. While that particular
board was used for posting employees' hours and overtime
rules, on previous occasions, Brace had observed employees
placing notices there for sale items. More typically, sale no-
tices were posted on a community bulletin board in the main
corridor while the bulletin board to which Brace referred was
used more frequently for posting sympathy cards, thank-you
notes, and the like, in addition to shop announcements. Brace
testified that prior to this date, no rules had been promul-
gated regarding the use of various bulletin boards. Yet, when
Brace asked Harrison why he had torn down the union mate-
rial, the supervisor replied that it was a company board.
Brace then asked him if there could be an employee bulletin
board to which Harrison replied that they could talk about
it ``after this union stuff is over.'' (Tr. 43.)Supervisor Leon Asselin acknowledged removing items,both prounion and antiunion, from various locations, which
he claimed were not authorized for employee use. After re-
moving one such notice, he circulated a memo dated January
20, 1993, stating that a certain board which had been used
for posting a union flyer was ``not intended for posting of
any information.''(R. Exh. 3.) Even after issuing this memo,
Asselin found and removed material both favorable to and
critical of the Union on ``Company'' boards. Apart from his
January 20 memo, Asselin admitted that the first and only
time he told the employees on his shift that one of the bul-
letin boards was committed to company purposes was in
mid-November.Similarly, Machine Shop Supervisors Matson and Harrisondid not advise the employees on their shifts that the bulletin
board in the shop was not to be used for nonwork-related
matters until the onset of the union campaign in mid-Novem-
ber. Even after their announcements, both men allowed per-sonal notices like sympathy cards to remain on the board but
removed prounion and antiunion literature. The institution of
a new policy with respect to bulletin board postings at a time
which coincides with union organizational activity and which
treats union literature in a different manner than other em-
ployee materials constitutes a violation of Section 8(a)(1) of
the Act. Bon Marche, 308 NLRB 184, 185 (1992).C. Allegations of Threats and Harassment1. The lunchbreak brouhahaOfficially, Dyno employees had a 35-minute lunch period.In practice, with their supervisors' knowledge and consent,
they generally took an hour. In mid-December, or possibly
early January, Brace left the building to have dinner with his
family outside the facility. On his return, Harrison told Brace
that several supervisors had noticed he had taken an exces-
sively long lunch period. When Brace insisted on confronting
his accusers, Harrison asked fellow Supervisors Winberg and
Devriendt to come to his office. Winberg stated that he no-
ticed Brace left the building at approximately 6:15 p.m.
while Devriendt said he saw him return at 7:50 p.m. Brace
explained to the men that he had worked more than 1-1/2
hours overtime in the past few days and since he was not
compensated for this time, he took a longer than usual lunch
period as permitted by company practice. When Brace was
reminded that he was supposed to obtain permission in ad-
vance before taking an extended lunch period, he told them
that he tried to notify Harrison, but learned he was absent
from the building. One of the other supervisors then sug-
gested that Brace could have obtained permission from
someone else before leaving the building.This exchange ended with Harrison repeating that Braceshould notify someone before taking a lengthy break. How-
ever, Harrison assured him he would not be disciplined and
that nothing would appear in his record about the incident.
Brace added that Harrison's exact comment was that ``It isonly chicken shit and all this stuff will stop after the union
stuff stops.'' (Tr. 305±306.) Harrison did not recall making
such a comment, but neither did he flatly deny it.Brace testified that many employees took extended mealbreaks without rebuke. Winberg stated, however, that the
same evening on which Brace had been challenged, he had
also cautioned two other employees about taking excessive
lunch periods.2. Brace was wrongfully harassedWinberg's testimony does not make a compelling case thatall employees were treated equally. To produce evidence that
only two employees were chastised for taking excessive
lunchbreaks on the very night that Brace was accused of
doing the same thing does not prove that everyone was treat-
ed evenhandedly. Without more, it merely suggests that after
focusing on Brace's long lunch period, the supervisors were
paying unusual attention to the length of other employees'
breaks on this particular occasion. In the circumstances
present here, it is fair to infer that Brace's coming and go-
ings were carefully noted because of his prominent role in
the union campaign. Harrison may have forgotten telling
Brace that this surveillance would cease when the union
campaign ended, but a union proponent is not likely to dis-
count such words.Respondent makes light of this episode, suggesting that,properly analyzed, the facts simply reveal that some super-
visors justifiably questioned an employee about his overly
long break, but administered no discipline. I find, to the con-
trary, that based on all the evidence, the supervisors' han-
dling of this matter revealed an excessive interest in Brace's 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
conduct which probably would not have occurred if he werenot a principal union supporter.It seems curious that two supervisors with no line respon-sibility for Brace's work would note his whereabouts with
such attentiveness, even going to the trouble of notifying his
supervisor about the length of his dinner break. When Brace
explained that the time spent out of the plant was consistent
with Respondent's flex-time policy, the supervisors still had
to admonish him for failing to give advance notice of his
mealtime intentions. In the circumstances present here, I con-
clude that the supervisors overreacted to Brace's extended
break because of his active role as a union advocate, and
thereby violated the Act.3. Overtime and transfer rights remarksBrace also testified that he heard Supervisor Burgess Cole-man make certain threatening remarks. Thus, Brace alleged
that shortly before the Christmas break, as he passed a group
of people in the hallway, he overheard Coleman saying that
he could not ``guarantee any raises for you guys if the union
gets in.'' (Tr. 49.) Later the same day, he said he again heard
Coleman telling some employees that if the UAW won, they
would not have overtime and would be unable to transfer to
other areas.Coleman flatly denied making such statements. Instead, hemaintained that it was an employee, Anthony Minino, who
had said ``he needed to work because after the union got in
the overtime would be cut out.'' (Tr. 204.) Coleman further
recalled that during a general meeting, another employee,
Darrin Stankowitz, commented that ``if the union gets in that
the promotions and transfers would be frozen.'' In response
to these comments, Coleman testified that he told the em-
ployees he didn't know what would happen if the Union pre-
vailed and that such matters would be negotiable.Coleman testified with certainty as to the identity of thetwo employees who he claimed were the true authors of the
allegedly unlawful remarks. Brace, on the other hand, ac-
knowledged that he merely overheard Coleman as he mo-
mentarily passed by in the hall. Given Coleman's certitude,
I conclude that Brace must have been mistaken. At the very
least, the General Counsel could have challenged Coleman's
recollection by questioning the employees he named to deter-
mine if they had made the statements attributed to them. By
failing to test Coleman's persuasive account of these inci-
dents, the Government allowed Respondent's defense to pre-
vail.D. The Conversion of Supplementals Was Not Unlawful1. The evidenceIn 1991 and 1992, Respondent added a category of em-ployee to the Dyno work force referred to as
``Supplementals.'' They were hired on either a full- or part-
time basis, for a maximum of 2800 hours within a 2-year
calendar period. On reaching that ceiling, they had to be ter-
minated, but could be rehired in the next calendar year.The salaries of supplementals, like those of regular em-ployees, were set in accordance with their experience. Thus,
while they could receive more or less than regular employ-
ees, the evidence demonstrated that on average, they earned
slightly less. The real advantage for the Company was thatsupplementals received far fewer fringe benefits than regularemployees, thereby considerably reducing labor costs.Employee Relations Specialist Eric Dean explained thatsupplementals were hired to augment the regular staff during
peak workload periods and to replace regular workers on
leave. Once trained, they performed the same tasks and
worked the same hours under the same supervision as did the
regular employees. However, because they were not perma-
nent, management believed that their departure when the
workload had subsided was less disruptive than laying off
regular workers.At several meetings held in the spring and summer of1992, regular employees voiced concerns about the number
of supplementals being hired and the possibility that they
would reduce the amount of overtime otherwise available.
Various management officials responded to these concerns
by assuring the employees that the supplementals were hired
on a temporary basis and would not deprive the regular staff
of overtime. Notwithstanding these assurances, between Oc-
tober and December 1992, Respondent converted 78 of the
supplementals to regular status. On conversion, the converts
received the full array of benefits available to regular em-
ployees, but their salaries remained essentially the same. The
General Counsel asserts that the Respondent converted this
group of employees to win their loyalty and thereby purchase
their votes.The Respondent contends that business considerationsalone fueled the decision to convert the supplemental em-
ployees to regular status. Thus, Bruce Greene, a Ford man-
agement official, explained that Respondent's 1991 businessplan, prepared in the latter half of the year, forecast a sub-
stantial workload increase for 1992 which would be followed
by a major workload reduction for the next 4 years. These
projections accompanied a directive to implement a 20-per-
cent decrease in salary costs, causing management to con-
clude that the solution lay in part in adding more
supplementals to the work force.However, in the latter part of 1992, changed circumstancescaused the Respondent to revise its projections. Instead of a
declining workload, the Company came to anticipate just the
reverse. According to Greene, the reasons underlying these
revised expectations stemmed from the following factors,
each of which entailed an increasing need for testing: (1) the
Company determined that there were an insufficient number
of testing cells and decided to expand by constructing a new
wing; (2) new products were being developed; (3) the re-
quirements of the Clean Air Act were clarified, and (4) war-
ranty costs had to be controlled.Recognizing that the workload would remain at high levelsthrough 1996, Greene prepared a memo dated May 27 for
higher management in which he outlined the need to convert
48 supplementals to regular status. The proposal eventually
was approved following consideration over a period of
months but well before the Union filed its election petition.
Between October and December 15, a total of 78
supplementals, 30 more than originally approved, were con-
verted to regular status.2. The supplemental conversions do not offend the ActThe General Counsel contends that Respondent convertedsupplemental employees to regular status in order to benefit
them and thereby elicit gratitude which would be reflected in 615FORD MOTOR CO.an antiunion vote in the election. To support this theory,counsel points out that Respondent converted a greater num-
ber of supplemental employees than called for in its business
plan; accelerated the conversions so that they were added as
regular employees prior to the election, and saved no money
in the process. The problem with the General Counsel's the-
ory is that the inference of unlawful motives he wishes to
extract from Respondent's conversion efforts rests entirely on
conjecture.It is true that on conversion, former supplementals re-ceived a significant benefit in that they became entitled to
the array of benefits available to all other regular employees.
It also appears that some were added to the permanent staff
somewhat prematurely. While management may have antici-
pated a need for them in the future, the rationale for adding
them to the permanent work force in October and November
remains elusive. However, it should be noted that at the time
the conversions began in October, the election petition had
not been filed. A more fundamental flaw undermines the
General Counsel's caseÐthere is not a shred of proof that
anyone was influenced to vote for or against the Union by
virtue of these conversions. No evidence of any sort was ad-
duced which might have established a link between the con-
versions and the outcome of the election. In fact, it is just
as likely that the conversion process produced a backlash
among the more numerous regular employees causing them
to vote for the Union, as it is to leap to the opposite conclu-
sion. The Government must rely on more than suspicion in
proving its case. It must establish by a preponderance of the
evidence that the Respondent's actions in converting the
supplementals to permanent status were designed to under-
mine a fair election. Having failed to do so, I conclude thatthis allegation of the complaint should be dismissed.III. RECOMMENDEDDISPOSITIONOFTHE
REPRESENTATIONCASE
As a general rule, the Board will ``set aside an electionwhenever an unfair labor practice occurs during the critical
period.'' Video Tape Co., 288 NLRB 646 (1989). Here, theUnion filed its election petition on November 23. Several
violations of the Act which occurred prior to that date may
not be taken into account under the theory that they were too
remote in time to have affected the outcome of the January
1993 election. I refer, in particular, to unfair labor practices
findings involving employees Stebbins and Connolly which
occurred in the early fall.In determining whether other unfair labor practices whichdid happen within the critical period, improperly interfered
with the conduct of a fair election in this case, it is necessary
to consider such factors as ``the number of violations, their
severity, the extent of dissemination and other relevant fac-
tors.'' Caron International, 246 NLRB 1120 (1979).Two incidents, one involving Supervisor Devriendt whoinsisted that Brace could not leave union literature in a non-
working area; the other dealing with excessive supervisory
oversight when Brace took an overly long dinner break,
could not have interfered with the employees' ability to free-
ly select a bargaining representative. Brace, the only em-
ployee involved in both incidents, failed to state whether he
had discussed his experiences with other employees. In each
of these episodes, Respondent's agents acted improperly, but
took no concrete adverse action. Devriendt simply told Bracenot to leave union literature in the coffee room, but did notremove what was already in place. Moreover, Brace dis-
regarded Devriendt's directive and continued to leave mate-
rial there. Other supervisors took untoward interest in
Brace's dinner plans, but apart from their rather close sur-
veillance of and criticism of his conduct, no adverse action
was taken. Given these considerations, I cannot conclude that
these unfair labor practices, affecting only 1 employee in a
unit of 329, could have had a significant impact on the out-
come of the election.The same cannot be said for all of Respondent's conduct.As discussed above, in late November, Supervisors Norris
and Harrison, improperly intervened while Brace was distrib-
uting union literature in the control rooms when they were
not being used as working space. It will be recalled that
Brace heard Norris complain to other supervisors that he was
wrongfully distributing union material. If Norris spoke so
loudly that he could be heard beyond the supervisor's room,
it is likely that other employees heard him as well.Although Harrison may have spoken to Brace privatelywhen he told him he could not distribute union literature in
the control rooms, his message was nonetheless unlawful, for
he restrained Brace from engaging in protected activity at
times when employees were on their lunchbreaks in what
was, at the time, a nonworking area. By so doing, Harrison
interfered with the dissemination of information about the
Union at the very place where employees were most acces-
sible, and at a time which most favored easy communication.
Thus, it is fair to infer that Harrison's intervention impinged
on the employees' interest in receiving material which could
lead to informed discussions of union issues.Respondent's policy toward the appropriate use of bulletinboards was virtually nonexistent until the advent of the union
campaign. Supervisors seemed to apply one standard to post-
ing employees' personal notices on some bulletin boards al-
legedly dedicated to the Company's business purposes, while
another standard was set for posting announcements about
the Union, after the UAW campaign was underway. The
double standard resulted in supervisors removing pro- and
anti-union material from some boards while allowing other
employee notices to remain. Dealing with literature either
sympathetic or antithetical to the Union in the same manner
did not legitimize Respondent's applying one policy to em-
ployee postings about the UAW and another to employee
postings of a more personal nature. Any number of employ-
ees had to be aware of this double standard since supervisors
stripped union literature from the bulletin boards with alac-
rity. Consequently, I conclude that Respondent's practices in
imposing a disparate standard on employees with respect to
access to certain bulletin boards had an untoward impact on
the election. See Bon Marche, supra.Based on the foregoing considerations, I conclude that Re-spondent's 8(a)(1) violations, which directly and indirectlyeffected a substantial number of employees in the proposed
unit, sufficiently interfered with the employees ability to
freely select a bargaining representative as to require setting
aside the election in Case 7±RC±19940. Accordingly this
matter shall be remanded to the Regional Director for Region
7 with directions to conduct a new election at an appropriate
time. 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(1) of the Actby maintaining an overly broad no-solicitation/no-distribution
rule and implementing it disparately with respect to the dis-
tribution of union literature during nonworking times in non-
working areas, and to the posting of union literature on cer-
tain bulletin boards; by circumscribing the employees' right
to engage in discussions of the Union in the facility during
nonworking time; and by suggesting to an employee that
wearing a union button could jeopardize his employment sta-
tus.4. The Respondent, through its supervisors' conduct, vio-lated Section 8(a)(1) of the Act by harassing an employee
about the length of his lunchbreak because he was a promi-
nent union proponent.5. By the various unfair labor practices found above, spe-cifically those occurring following the filing of the petition
for an election on November 23, 1992, and extending
through the date of the election on January 22, 1993, Re-
spondent has interfered with the freedom of choice of em-
ployees and it is recommended that the election in Case 9±
RC±19940 be set aside and that a second election be di-
rected.6. Except as found above, the Respondent has not engagedin other unfair labor practices alleged in the complaint, nor
has it engaged in other objectionable conduct encompassed
within the Union's election objections.THEREMEDYHaving found that the Respondent has violated Section8(a)(1) of the Act, I recommend that it be required to cease
and desist therefrom and in any other manner interfering
with, restraining, or coercing their employees in the exercise
of their rights under Section 7 of the Act. Moreover, the Re-
spondent shall be required to post an appropriate notice at-
tached hereto as an appendix.The recommended Order also sets aside the election heldon January 22, 1993, and remands Case 7±RC±19940 to the
Regional Director for Region 7 for the purpose of conducting
a new election at such time as he deems that circumstances
permit a free choice of bargaining representative.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Ford Motor Company, Dearborn, Michi-gan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Maintaining an overly broad no-solicitation/no-distribu-tion rule and implementing it in a selective and disparate
manner.(b) Proscribing the distribution of union literature duringnonworking times in nonworking areas and the posting of
union literature on bulletin boards used by employees for
nonwork-related purposes.(c) Limiting employees' right to engage in discussions ofunion matters in the facility during nonworking times.(d) Suggesting to employees that wearing union buttonscould jeopardize their employment status.(e) Harassing employees because they actively engage inunion activities.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the above-described no-solicitation/no-distribu-tion rule and the unlawful interpretations embodied in the
conduct described in paragraphs 1(b) and (c) above and ad-
vise employees that the rule has been rescinded.(b) Post at its facility in Dearborn, Michigan, copies of theattached notice marked ``Appendix.''5Copies of the notice,on forms provided by the Regional Director for Region 7,
after being signed by the Respondent's authorized representa-
tive shall be posted by the Respondent immediately on re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees cus-
tomarily are posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
maintain an overly broad no-solicitation/no-distribution rule and WEWILLNOT
implement it in a dis-criminatory manner.WEWILLNOT
prevent our employees from engaging inunion solicitations within the facility during nonworking 617FORD MOTOR CO.times, from distribution union literature during nonworkingtimes and in nonworking places, or from posting union mate-
rial on bulletin boards that are used for other nonwork-relat-
ed employee notices.WEWILLNOT
harass employees because they actively areengaged in union activities.WEWILLNOT
suggest to employees that wearing unionbuttons may jeopardize their employment status.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them by Section 7 of the Act.FORDMOTORCOMPANY